Mr. Justice McSurely delivered the opinion of the court. 2. Guaranty, § 3*—when signature of guarantor sufficient. The signature of a guarantor helow and to the left of the signature of the person making a contract is sufficient to make him a guarantor without the addition of other words. 3. Municipal Court of Chicago, § 13*—when filing of amendment to statement of claim not necessary. In a case of the fourth class in the Municipal Court of Chicago, where leave is given a plaintiff to amend his statement by increasing the amount claimed, the filing of an actual literal amendment is not necessary to support a finding for the increased amount.